                          Case 21-10474-MFW                 Doc 513      Filed 06/02/21        Page 1 of 5




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                           Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                            (Jointly Administered)
                                                        1
                                             Debtors.
                                                                             Ref. Docket Nos. 249 and 508


             ORDER AMENDING FINAL CASH COLLATERAL ORDER AND EXTENDING THE
                      DEBTORS’ AUTHORITY TO USE CASH COLLATERAL

                  WHEREAS, on April 1, 2021, this Court entered an order [Docket No. 249] (the

         “Final Cash Collateral Order”),2 which authorized and approved on a final basis, the Debtors’

         use of the Prepetition Collateral, including Cash Collateral of the Prepetition Secured Parties under

         the Prepetition Documents in accordance with the Approved Budget and the DIP Documents;

                  WHEREAS, on May 3, 2021, this Court held a hearing and entered that certain Order (A)

         Authorizing and Approving the Sale of Purchased Assets Free and Clear of All Liens, Claims,

         Encumbrances, and Other Interests, (B) Authorizing and Approving the Assumption and

         Assignment of Executory Contracts and Unexpired Leases, and (C) Granting Related Relief


         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
              Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
              (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
              (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
              Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
              (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
              Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
              (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
              Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
              Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
              Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
              Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Final
              Cash Collateral Order.
28186938.1
                       Case 21-10474-MFW          Doc 513     Filed 06/02/21     Page 2 of 5




         [Docket No. 436] (the “Sale Order”) approving the sale (the “Sale”) of the Purchased Assets (as

         defined in the Sale Order) to ALMO Holdings, LLC and its designees, in consideration of, among

         other things, (i) a waiver of all DIP Obligations pursuant to a credit bid of such amount by the

         DIP Agent on behalf of the DIP Lenders, (ii) the value of any Adequate Protection Superpriority

         Claims and (iii) payment of the Excluded Cash, to be used by the Debtors to (a) satisfy the allowed

         Professional Fees and Expenses (subject to certain exceptions set forth in the Asset Purchase

         Agreement), (b) pay all Administrative Expenses or other postpetition expenses of the Debtors that

         are accrued and unpaid as of the Closing Date and (c) fund the Wind-Down Amount;

                WHEREAS, on May 28, 2021, the Sale closed (the “Sale Closing Date”);

                WHEREAS, the Debtors have requested that the Prepetition Agent consent to the Debtors’

         continued use of Cash Collateral to allow the Debtors to continue to administer their estates and

         to fund the wind-down of the Debtors; and

                WHEREAS, the Prepetition Agent and Prepetition Lenders have consented to the Debtors’

         continued usage of Cash Collateral on the terms and conditions of the Final Cash Collateral Order,

         this Order, and the Sale Order.

                NOW THEREFORE, with the consent of the Prepetition Agent and the Prepetition

         Lenders, and upon the certification of counsel related hereto,

                        IT IS HEREBY ORDERED THAT:

                1.      Authority to Use Cash Collateral until the Termination Date. Subject to the

         terms of the Final Cash Collateral Order, the Sale Order and this Order, the Debtors are authorized

         to use the Excluded Cash to fund pre-Sale Closing Date administrative expenses in accordance

         with the Approved Budget and post-Sale Closing Date administrative expenses through the date

         which is the earliest to occur of (a) September 15, 2021; (b) the date on which any of the following


28186938.1
                                                          2
                       Case 21-10474-MFW          Doc 513      Filed 06/02/21     Page 3 of 5




         occurs unless waived in writing by the Prepetition Agent (acting at the direction of the Required

         Prepetition Lenders: (i) entry of any order constituting a stay, modification, appeal or reversal of

         this Order, (ii) the appointment of any examiner with expanded powers, (iii) entry of any order

         dismissing the Chapter 11 Cases or converting the Chapter 11 Cases to cases under Chapter 7, or

         (iv) the Debtors’ filing of a motion or other request for relief seeking to modify or alter or vacate

         this Order or any term thereof; and (c) the expiration of the Remedies Notice Period (collectively,

         the “Termination Date”), in each case unless waived in writing by the Prepetition Agent (acting

         at the direction of the Required Prepetition Lenders). Upon the Termination Date, the Debtors’

         authorization to use Cash Collateral shall cease without the need for any further action or notice

         on the part of the Prepetition Secured Parties or the Debtors, or any further order of the Court;

         provided, however, that the Termination Date may be extended with the written agreement of the

         Prepetition Agent (acting at the direction of the Required Prepetition Lenders). Subject to

         paragraph 31 of the Final Cash Collateral Order, absent the Court’s entry of an order to the

         contrary, the automatic stay pursuant to section 362 of the Bankruptcy Code shall be automatically

         terminated, without further notice or order of the Court, and the Prepetition Secured Parties may

         exercise the remedies available to them under the Interim Order, the Final Cash Collateral Order,

         this Order, the Prepetition Documents and/or applicable law.

                2.      Reporting. On June 8, 2021 and on the second Tuesday of each calendar month

         thereafter, the Debtors shall deliver to the Prepetition Agent (1) a report in form and substance

         satisfactory to the Prepetition Agent showing (i) the cumulative actual cash receipts on an

         aggregate basis and (ii) the actual cash disbursements on a line by line basis compared to the

         projected cash disbursements in the Approved Budget and (2) such other financial or other

         information as may be reasonably requested by the Prepetition Agent.


28186938.1
                                                          3
                       Case 21-10474-MFW            Doc 513    Filed 06/02/21      Page 4 of 5




                3.      Additional Events of Default. In addition to the Events of Default specified in the

         Final Cash Collateral Order, the failure by the Debtors to perform, in any material respect, any of

         the terms, provisions, conditions, or obligations under this Order shall constitute an Event of

         Default under the Final Cash Collateral Order unless waived in writing by the Prepetition Agent

         (acting at the direction of the Required Prepetition Lenders and the DIP Agent (acting at the

         direction of the Required DIP Lenders).

                4.      Binding Effect. Immediately upon entry by this Court (notwithstanding any

         applicable law or rule to the contrary), the terms and provisions of this Order shall become valid

         and binding upon and inure to the benefit of the Debtors, the Prepetition Secured Parties, the DIP

         Secured Parties, all other creditors of any of the Debtors, any Committee or any other Court-

         appointed committee appointed in any Chapter 11 Cases, and all other parties-in-interest and the

         respective successors and assigns of each of the foregoing, including any chapter 7 or chapter 11

         trustee or other fiduciary hereafter appointed or elected for the estates of the Debtors or with

         respect to the property of the estate of any Debtors in any of these Chapter 11 Cases, any Successor

         Cases, or upon dismissal of any Case or Successor Case.

                5.      The delay or failure to exercise rights and remedies under the Interim Cash

         Collateral Order, the Final Cash Collateral Order, this Order, the Prepetition Documents or the

         DIP Documents shall not constitute a waiver of the Prepetition Secured Parties’ or DIP Secured

         Parties’ rights thereunder or otherwise.

                6.      Except as modified by this Order, all of the terms, conditions, and provisions of the

         Final Cash Collateral Order are ratified and reaffirmed in all respects and shall remain in full force

         and effect, including (i) the validity and enforceability of the Replacement Liens, Adequate

         Protection Superpriority Claims and the DIP Liens (to the extent of the DIP Reversionary Interest


28186938.1
                                                           4
                            Case 21-10474-MFW               Doc 513        Filed 06/02/21         Page 5 of 5




         in the Excluded Cash); provided, however, the Debtors shall not be required to reimburse the fees

         and expenses of the Prepetition Secured Parties as provided in Paragraph 14(c) of the Final Cash

         Collateral Order from and after the Sale Closing Date, and (ii) the prohibition on the sale, transfer,

         lease, encumbrance or other disposition of any portion of the Prepetition Collateral not subject to

         the Sale Order3 other than in the ordinary course of business without the prior consent of the

         Required DIP Lenders or order of the Court.

                    7.       To the extent any inconsistencies exist between and among the Final Cash

         Collateral Order, this Order, the Prepetition Documents, and the DIP Documents, then the Final

         Cash Collateral Order, as modified by this Order, shall control.

                    8.       The Debtors are authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Order.

                    9.       Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order shall be

         immediately effective and enforceable upon its entry.

                    10.      This Court retains jurisdiction with respect to all matters arising from or related to

         the implementation of this Order.




             Dated: June 2nd, 2021                                     MARY F. WALRATH
             Wilmington, Delaware                                      UNITED STATES BANKRUPTCY JUDGE



         3
                For the avoidance of doubt, any sale, transfer, or other disposition of the La Cantera property shall be subject to
                the Sale Order and any further Order of this Court.
28186938.1
                                                                      5
